DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6 January 2022 have been fully considered but the amendment required the examiner to find a new reference, as shown below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (“Major”; US 5,150,975), in view of Koppel (DE 20 2008 002 849 U1) and Schuck (US 2,447,671).
Regarding claim 1: Major discloses a rotating shaft (8) transmitting rotational movement, a bearing assembly being grease lubricated (via 14), the bearing assembly comprising: 
a ball bearing (16) supporting the rotating shaft, the ball bearing having a rotating portion (19) on the rotating shaft, and a fixed portion (20), the rotating portion and the fixed portion being separated by bearing balls (18), and 
a suction provider (P), 
wherein the fixed portion of the ball bearing comprises at least one grease reservoir (12) adjacent to the bearing balls for supplying the ball bearing with grease during rotational operation, the at least one grease reservoir being positioned on a first side of the ball bearing (right side of Fig. 4), the at least one grease reservoir being rechargeable from a lubrication system (via P); 
the at least one grease reservoir further having a shape (37) so that a point of the at least one grease reservoir being closest to the rotating shaft and a grease inlet of the ball bearing are adjoining, and 
wherein the suction provider is positioned on a second side of the ball bearing (left side of the bearing in Fig. 4), said second side being opposite the said first side of the ball bearing (as shown in Fig. 4), and 
wherein the suction provider, during rotation of the rotating shaft, creates a pressure which is lower than atmospheric pressure, so as to create a suction of grease through the ball bearing from the at least one grease reservoir, which aids in distributing the grease in the ball bearing (column 2, lines 16-18).

However, Koppel discloses a wind turbine generator comprising an electric generator with an electric generator bearing assembly (52).
And, Schuck discloses a grease reservoir (12) being isolated from the rotating shafts (1) such that no portion of the rotating shaft extends through the at least one grease reservoir (as shown in the figure).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing assembly of Major to be a wind turbine generator bearing assembly, as disclosed by Koppel, in order to allow for additional applications and to modify the grease reservoir of Major to have it in the arrangement of Schuck in order to eliminate the need to seal the shaft. 
Regarding claim 2: Major discloses the shape of the at least one grease reservoir is designed to have a width, which is narrowing towards the grease inlet, so as to give, at least part of, the grease reservoir a substantially tapering shape (the bottom of 12 in Fig. 4 appears to slightly narrow towards 37).
Regarding claim 3: Major discloses at least part of, the grease reservoir has a curved shape towards the grease inlet, the curved shape being substantially aligned with a curvature of an inner race in the ball bearing (as the reservoir follows the curve of the inner race and its inner diameter).
Regarding claim 4: Major discloses the suction provider is configured to aid in distributing the grease in the ball bearing, so as to ensure that a temperature difference between an inner race of the ball bearing and an outer race of the ball bearing is less (as this is the purpose of lubrication), but does not explicitly disclose less than approximately 20 C.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the temperature loss to be within the range in order to ensure the shaft does not overheat.  
Regarding claim 5: Major discloses wherein the suction provider, upon rotation of the rotating shaft, creates a pressure (column 2, lines 16-18), but does not explicitly disclose the pressure approximately 0.03 - 0.3 bar, lower than atmospheric pressure.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the pressure differential to be within the range in order to ensure the bearing is properly lubricated.  
Regarding claim 6: Major discloses the suction provider by the lower pressure aids in distributing grease evenly in an inner race of the ball bearing, so as to prevent 
Regarding claim 7: Major discloses wherein the suction provider is a rotating disc, the rotating disc (21, Fig. 1-3) forming a grease escape valve by having a narrow gap with an opposing part of the fixed portion of the ball bearing (between 22 and the bearing 16), and wherein the rotating disc, upon rotation of the rotating shaft, provides the pressure which is lower than atmospheric pressure (as this is its purpose).
Regarding claim 8: Major discloses the narrow gap has an angle of inclination into the ball bearing (at end 23, Fig. 2), relative to a longitudinal direction of the rotating shaft, being between orthogonal and parallel (as shown in Fig. 2).
Regarding claim 9: Major discloses the angle of inclination of the narrow gap with respect to a direction orthogonal to the longitudinal direction of the rotating shaft (as shown in Fig. 2), but does not explicitly disclose the angle is approximately 5-30 degrees.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the angle to be within the range in order to ensure the bearing is properly lubricated.
Regarding claim 10: Major discloses the rotating disc has a plurality of guides (23), on a front side arranged to face the ball bearing, said guides extending in a radial direction of the rotating disc, so as to aid in distributing grease in the ball bearing upon 
Regarding claim 11: Major discloses the narrow gap, defined by the rotating disc and the opposing part of said fixed portion, has a length which is substantially equal to, or larger than, half the diameter of the balls in the bearing (as shown in Fig. 2, “approximately”).
Regarding claim 12: Major discloses the suction provider is a pump, said pump being arranged to create a suction of grease during rotation of the rotating shaft (as P is referred to as “Pumper”).
Regarding claim 14: Major discloses a rotating shaft transmitting rotational movement, a bearing assembly being grease lubricated, the bearing assembly comprising: 
a ball bearing (16) supporting the rotating shaft, the ball bearing having a rotating portion (19) on the rotating shaft, and a fixed portion (20), the rotating portion and the fixed portion being separated by bearing balls (18), and 
a suction provider (P), 
wherein the fixed portion of the ball bearing comprises at least one grease reservoir (12) adjacent to the bearing balls for supplying the ball bearing with grease during rotational operation, the at least one grease reservoir being positioned on a first side of the ball bearing (right side of Fig. 4), the at least one grease reservoir being rechargeable from a lubrication system (via P); 

wherein the suction provider is positioned on a second side of the ball bearing (left side of the bearing in Fig. 4), said second side being opposite the said first side of the ball bearing (as shown in Fig. 4), and 
wherein the suction provider, during rotation of the rotating shaft, creates a pressure which is lower than atmospheric pressure, so as to create a suction of grease through the ball bearing from the at least one grease reservoir, which aids in distributing the grease in the ball bearing (column 2, lines 16-18).
Major does not explicitly disclose an electric machine bearing assembly and the grease reservoir being isolated from the rotating shaft such that no portion of the rotating shaft extends through the at least one grease reservoir.
However, Koppel discloses an electric machine bearing assembly (52).
And, Schuck discloses a grease reservoir (12) being isolated from the rotating shafts (1) such that no portion of the rotating shaft extends through the at least one grease reservoir (as shown in the figure).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing assembly of Major to be a wind turbine generator bearing assembly, as disclosed by Koppel, in order to allow for additional applications and to modify the grease reservoir of Major to have it in the arrangement of Schuck in order to eliminate the need to seal the shaft. 
Regarding claim 15: Major discloses a method of providing grease lubrication of a bearing assembly, the bearing assembly comprising: 
a ball bearing (16) supporting the rotating shaft, the ball bearing having a rotating portion (19) on the rotating shaft, and a fixed portion (20), the rotating portion and the fixed portion being separated by bearing balls (18), and 
a suction provider (P), 
wherein the fixed portion of the ball bearing comprises at least one grease reservoir (12) adjacent to the bearing balls for supplying the ball bearing with grease during rotational operation, the at least one grease reservoir being positioned on a first side of the ball bearing (right side of Fig. 4), the at least one grease reservoir being rechargeable from a lubrication system (via P); 
the at least one grease reservoir further having a shape (37) so that a point of the at least one grease reservoir being closest to the rotating shaft and a grease inlet of the ball bearing are adjoining, and 
wherein the suction provider is positioned on a second side of the ball bearing (left side of the bearing in Fig. 4), said second side being opposite the said first side of the ball bearing (as shown in Fig. 4);
 and wherein the method comprises:
rotating the rotating shaft, and creating a pressure which is lower than atmospheric pressure using the suction provider, so as to create a suction of grease through the ball bearing from the at least one grease reservoir, to thereby aid in distributing the grease in the ball bearing (column 2, lines 16-18).

However, Koppel discloses an electric machine bearing assembly (52).
And, Schuck discloses a grease reservoir (12) being isolated from the rotating shafts (1) such that no portion of the rotating shaft extends through the at least one grease reservoir (as shown in the figure).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing assembly of Major to be a wind turbine generator bearing assembly, as disclosed by Koppel, in order to allow for additional applications and to modify the grease reservoir of Major to have it in the arrangement of Schuck in order to eliminate the need to seal the shaft. 
Regarding claim 16: Major discloses the first side of the ball bearing communicates with the second side of the ball bearing only through the ball bearing (as there is nothing connecting external components to the bearing on each side of the bearing in Fig. 4).
Regarding claim 17: Major discloses the narrow gap of the grease escape valve encircles the rotating shaft (between 16 and 22, see drawing below).

    PNG
    media_image1.png
    812
    505
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832